Citation Nr: 0015244	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1974 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a low back condition.  The 
Board remanded this case to the RO in July 1999 for further 
development and adjudication.

In July 1999, the Board alerted the RO to the fact that the 
appellant had appeared to raise the issues of service 
connection for digestive tract disease and loss of visual 
acuity as well as increased ratings for all his service 
connected disabilities, to include "retroactive" 
compensation for his scar disabilities.  These claims were 
referred to the RO for appropriate action, but it does not 
appear that any action has been taken.  Therefore, the Board 
once again refers these issues to the RO for appropriate 
action.  

The Board further notes that, by means of a VA Form 21-4138 
filing dated in July 1999, the appellant requested that the 
Board take jurisdiction of the issues of service connection 
for a digestive tract disorder and an increased rating for 
external cosmetic scars.  The Board notes, however, that its 
jurisdiction requires a claimant's submission of both a 
timely Notice of Disagrement and timely Substantive Appeal 
following an adverse decision issued by the RO.  38 U.S.C.A. 
§ 7105(a) (West 1991).  Therefore, the Board is without 
jurisdiction to accommodate the appellant's request.



FINDINGS OF FACT

1.  In a decision issued in January 1984, the Board denied 
the appellant's claim for service connection for a low back 
disability on the basis that the evidence of record failed to 
show the existence of a chronic low back disability.  That 
decision is final.

2.  Additional evidence since the Board's 1984 decision, 
wherein the claim for service connection for low back 
disability was denied on the basis that the evidence of 
record failed to show the existence of a chronic low back 
disability, is new and material inasmuch as it includes 
competent medical evidence of a current back disability.

3.  No competent medical evidence has been presented or 
secured to establish a nexus between the appellant's current 
back disability, variously diagnosed as degenerative disc 
disease with mild disc bulge, degenerative joint disease and 
right lumbar facet joint arthropathy, and his active service.

4.  The claim for service connection for low back disability 
is not plausible.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for low 
back disability in January 1984 and, accordingly, that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1995); 38 C.F.R. § 20.1100 (1999).

2.  The evidence submitted by the appellant since the Board's 
January 1984 decision is both new and material, and serves to 
reopen his claim for service connection for low back 
disability.  38 U.S.C.A. §§ 1154(b), 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for low back disability 
is not well grounded, and there is no further statutory duty 
to assist the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a low 
back disability.  He further claims that such evidence makes 
his claim for service connection plausible and, thus, 
warrants evaluation of the merits of his claim with 
consideration given to review of all the evidence of record.

In a decision dated in January 1984, the Board originally 
denied the appellant's claim for service connection for low 
back disability.  That decision is final.  38 C.F.R. 
§ 20.1100(a) (1999).  The RO next denied the appellant's 
claim to reopen in June 1998, and the appellant has timely 
perfected his appeal to this decision.  Accordingly, the 
Board, in its independent review of the case, finds that the 
claim for service connection was last finally denied by the 
Board in the January 1984 decision.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, the new and material 
standard must be applied with respect to the adjudication of 
this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 12 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 12 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 12 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In January 
1984, the Board denied the appellant's claim on the basis 
that the evidence of record failed to show the existence of a 
chronic low back disability.  Therefore, the issue initially 
before the Board is whether the additional evidence submitted 
by the appellant since the Board's decision in 1984 is both 
new and material in that it tends to establish that the 
appellant currently manifests a low back disability.

At the time of the 1984 denial, the appellant had presented 
testimony and argument that he manifested a low back 
disability which was incurred or aggravated during service.  
He reported in- service treatment for back pain and spasms at 
the USAF Malmstrom Hospital in October 1976 with continuity 
of symptoms thereafter.  He further argued that an April 1982 
VA examination, which included x- ray evidence of loss of 
normal lordotic curve, established the existence of a current 
back disability which was first manifested in service.

The medical evidence reviewed by the Board in 1984 included 
the appellant's service medical records which indeed showed 
his treatment for a back strain at USAF Malmstrom Hospital in 
October 1976.  At that time, he complained of intermittent 
low back pain, of some months duration, which was aggravated 
while playing flag football.  He denied radiation of pain.  
He was treated with medication and a one- week profile 
limiting his lifting and stooping.  Several days later, his 
symptoms, described as side effects of a contusion, were 
minimally changed.  His profile was temporarily extended.  
The remainder of his service medical records was negative for 
complaint, manifestation, treatment or diagnosis of a low 
back disability.  His report of medical history on his 
September 1981 separation examination revealed a "don't 
know" answer regarding the presence of recurrent back pain.  
His separation examination indicated a "normal" clinical 
evaluation of the spine.  He was discharged in December 1981.

The first post- service medical evidence consisted of a VA 
orthopedic examination report dated in April 1982.  At this 
time, the appellant reported a history of intermittent back 
spasms and low back pain since October 1976.  His physical 
examination was significant for complaint of back pain on 
Ely's test to the right and tenderness at L3- 4 spinous 
processes with pressure.  X- ray examination findings were 
interpreted as showing loss of normal lordotic curve possibly 
due to muscle spasm.  Impression was of a recurrent low back 
strain by history.  However, an October 1982 VA orthopedic 
examination report only resulted in an assessment of mild 
postural backache.  At this time, he manifested a normal 
appearing lordosis with no unusual muscle spasm or any other 
significant physical findings.

In connection with the current appeal, the appellant appeared 
before the undersigned via video- conference in May 1999 and 
testified to private medical treatment, to include spinal 
steroid injections, for a pinched nerve.  His complaints 
consisted primarily of low back pain with right hip and lower 
extremity radicular pain.  He testified to continuity of 
symptomatology since his separation from service with 
treatment at the Jackson VA Medical Center (VAMC) since 1982 
and King Daughter's Hospital since April 1983.  His other 
statements reference an in- service back injury, prior to his 
football injury, while lifting a metal desk in approximately 
1976 or 1977.  He recalled being told by an in service 
physician that his football injury aggravated an already 
existing low back disability.  He did not understand why the 
physician had only partially transcribed his findings in the 
service medical records. 

The earliest dated medical record associated with the claims 
folder since the Board's 1994 decision consists of a July 
1983 emergency room treatment report from the King's 
Daughters Hospital.  At this time, the appellant was treated 
for a lacerated finger, but there were no complaints or 
findings referable to a low back disability.  A November 1988 
VA orthopedic examination report, which was limited to 
examination of a forearm disability, also contained no 
complaints or findings referable to a low back disability.  
In 1992, he complained of back pain in conjunction with his 
treatment for chest wall pain at King's Daughters Hospital.  
His private clinical records from the Family Medical Center, 
which begin in 1992, first show treatment for lumbosacral 
spasms and strain in 1996.  His subsequent private and VA 
clinical records show diagnoses which include degenerative 
disc disease with mild disc bulge, degenerative joint disease 
and right lumbar facet joint arthropathy.  His treatment 
included prescriptive medication, a back brace, and epidural 
steroid injections.

Upon review of the evidence submitted since the 1984 
decision, the Board finds that the appellant has submitted 
new and material evidence sufficient to reopen his claim for 
service connection for low back disability.  In this respect, 
his current treatment records reflect diagnoses of 
degenerative disc disease with mild disc bulge, degenerative 
joint disease and right lumbar facet joint arthropathy.  
Certainly, he has presented evidence of a current disability 
as established by medical diagnosis. Nonetheless, as detailed 
below, the Board finds that the appellant's claim of service 
connection for low back disability must be denied as not well 
grounded as he has failed to submit competent medical 
evidence of a causal connection between his current back 
disability and his active service.

Review of the record shows that, in October 1976, the 
appellant received in service treatment for back pain as a 
side effect of a contusion.  He was placed on temporary 
profile without any further records of treatment following 
the lapse of this profile.  Upon discharge, he gave an 
equivocal answer regarding complaint of low back pain, but he 
was given an unequivocal "normal" clinical examination of 
the spine.  There were post- service findings of lumbar 
tenderness and straightening of the lordotic spine within 
several months of his discharge from service, however, these 
findings were not present on examination later that year.  
The record next shows treatment for a chronic back disability 
many years following service.  There is no medical evidence 
of record establishing a causal connection, or nexus, between 
his current back disability and his active service.

In this case, the appellant has provided his own opinion that 
he incurred a chronic back disability during service.  In 
this respect, he has alleged continuity of symptomatology 
ever since his in- service injury in 1976.  Certainly, his 
lay statements have probative value in describing the 
manifestations of his back disability over time, but his lay 
statements hold no probative value concerning the medical 
question of the diagnosis and etiology of his current back 
disability.  Espiritu, 2 Vet.App. 492 (1992).  Any linkage of 
his current symptomatology to that allegedly displayed in 
service requires opinion from a medical practitioner.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet.App. 488 
(1997)(medical expertise required to relate a current 
disability etiologically to in- service symptoms).  
Additionally, his report that a military physician told him 
that he manifested a back disability in service is 
insufficient to supplement the well grounded requirement of 
medical- nexus evidence.  Warren v. Brown, 6 Vet.App. 4, 6 
(1993).

As indicated previously, the appellant's service medical 
records reveal that he was discharged from service with a 
normal clinical evaluation of his spine.  In the absence of 
medical evidence establishing a causal relationship, or 
nexus, between his current back disability and his active 
service, his claim for service connection is not plausible, 
and must be denied as not well grounded.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

In reaching this decision, the Board recognizes that it has 
decided this case on a different basis then the RO.  In this 
respect, the RO held that new and material evidence had not 
been presented but the Board, in its independent review of 
the case, has found that new and material evidence has been 
presented.  Nevertheless, the Board has found that the 
appellant has not met his burden under 38 U.S.C.A. § 5107(a) 
to submit a well grounded claim.  In such a situation, the 
appellant's claim must fail as a matter of law.  Winters, 12 
Vet.App. at 208.  Accordingly, the Board is of the opinion 
that no harmful prejudicial error falls upon the appellant in 
the Board's resolution of this claim.

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the appellant has 
been notified of the reasons and basis for the denial of his 
claim.  Furthermore, the RO has attempted to obtain all 
private and VA clinical records identified by him as relevant 
to his claim on appeal.  The RO has also advised him to 
attempt to obtain his private treatment records on his own as 
the records obtained by the RO failed to show his claimed 
past treatment for his back disability.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by 
sections 5103(a) has been satisfied.  See generally Wood v. 
Derwinski, 1 Vet.App. 190 (1991)(VA "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).


ORDER

The claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for back disability is 
denied as not well grounded.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

